John I. Purtle, Justice, dissenting. The commissioners should have been removed and the majority opinion does not hold to the contrary. The special master, appointed by the city, was in cahoots with the city attorney and returned the recommendation expected of him. The hearings conducted by him and the conclusions he reached were obviously biased. The law clearly required the three commissioners to make annual accountings of the funds entrusted to them. They did not do this for six years. After being challenged they came up with reports for each year within a matter of a couple of days. If such reports were so easy to come by, one would expect that the commissioners would have presented them in the earlier years. During the time the annual reports were not made the commissioners spent as much as $800,000 in a single year. One of the commissioners was a member of a firm which received benefits from the district. Contracts with such a firm are no more permissible than if the contracts had been made with an individual commissioner. This commissioner must have winked when he told his secretary not to include any of the income from the district in his salary or bonus. This secretary testified that funds were received from the district but that none of these funds. was used to pay the commissioner’s salary or bonus even though his pay remained at the same level of that of his associates in the firm. If he didn’t receive the money, some other member did. Likewise the wife of another commissioner received reimbursement for expenses. If she had not received the reimbursement, either she or the commissioner would have been out the money. Any way you look at it, the commissioners’ actions appear improper and unethical, if not illegal. The majority opinion makes it clear that this court would have affirmed the action of the city board of directors had it removed these commissioners from office. This action was taken in Boullioun v. City of Little Rock, 176 Ark. 489, 3 S.W.2d 334 (1928), and this court affirmed the action removing the commissioners from office. I would give the board of directors another opportunity to consider the matter now that the facts are known. It is true that the removal of such officers is within the discretion of the city board of directors. However, if the facts as developed in the hearing before the circuit court had been known to the board, I am confident that the directors would have removed the commissioners. I would like to add that there is no evidence that Commissioner Garms acted with any impropriety except for the failure of the commission as a whole to make proper financial reports as required by law. I would remand the case to the board of directors for reconsideration of the matter of the removal of the commissioners of this district after review of all pertinent facts and law.